162 S.E.2d 88 (1968)
1 N.C. App. 618
Edward Joseph NOLAN, Petitioner,
v.
STATE of North Carolina, Respondent.
No. 68SC137.
Court of Appeals of North Carolina.
July 10, 1968.
*89 T. W. Bruton, Atty. Gen., by Dale Shepherd, Staff Atty., Raleigh, for the State.
Lewis E. Waddell, Jr., Newton, for petitioner appellant.
PARKER, Judge.
No appeal lies from a final judgment entered upon a petition and proceeding for post-conviction review under the North Carolina Post-Conviction Hearing Act, review being available only upon application by the petitioner or by the State for a Writ of Certiorari. G.S. § 15-222. Accordingly, the appeal which petitioner has attempted to make in this case is dismissed. We have, however, considered the record presently before us as a petition for a Writ of Certiorari to review the judgment sought to be appealed from and, thus considered, have carefully reviewed the entire record and considered all questions raised in the briefs. The petitioner has had a full and fair hearing upon his petition for post-conviction relief, at which he was present in person and represented by his legal counsel. There was ample evidence to support the findings of fact of the trial judge, such findings fully support his conclusions of law, and these findings and conclusions fully support the judgment denying petitioner relief. Accordingly, the *90 record docketed in this Court is dismissed as an appeal and, considered as a petition for Writ of Certiorari, is
Denied.
MALLARD, C. J., and BROCK, J., concur.